Citation Nr: 1307843	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  03-22 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service-connected residuals of a fracture of the second toe of the left foot. 

2.  Entitlement to service connection for residuals of lymphogranuloma venereum (LGV).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother (at the second hearing)



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968. He is the recipient of the Combat Infantryman Badge. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2001 by the Department of Veterans Affairs (VA) Regional Office (RO), in North Little Rock, Arkansas. 

In July 2005, the Veteran provided testimony before one of the undersigned Veterans Law Judges.  A partial transcript of that hearing was produced and has been included in the claims file for review.  After it was discovered that the audiotape of the July 2005 hearing was deficient, the Veteran was provided an opportunity to proffer testimony at another hearing.  Therefore, at a December 2009 hearing, the Veteran and his brother provided testimony before the other undersigned Veterans Law Judge.  A transcript of that whole hearing was produced and has been included in the claims file for review. 

The above issues were remanded by the Board in November 2005, February 2009, and again in April 2011 for additional development.

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707  as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision. 

By law, an appeal can be assigned only to an individual Veterans Law Judges or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate Veterans Law Judges during the appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review. 

Under these circumstances where a "claimant's appeal is assigned to a Board panel in a piecemeal fashion," the Court held in Arneson that the "claimant must still be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case."  This does not mean that the hearing must be held before every member of the panel at the same time, but rather "only that [the appellant] be afforded the opportunity to be heard...by every panel member who will decide his case." Id.  

In the present case, the Board sent a letter to the Veteran in November 2012 and informed him that he had the option of having an additional hearing before a third Veterans Law Judge.  In December 2012, the Veteran indicated that he waived his right to appear at an additional hearing before a third Veterans Law Judge.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file.  A review of the documents in such file reveals VA treatment records dated through April 2012 that are not contained in the paper claims file.  However, such records were considered by the agency of original jurisdiction (AOJ) in the most recent May 2012 supplemental statement of the case.  The remainder of the documents in the file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Veteran contends that his back disorder was caused or aggravated by his service-connected residuals of a fracture of the second toe of the left foot.  He has further alleged that he has arthritis of the back as a residual of LGV, which he contracted while on active duty.  Therefore, the Veteran claims that service connection for such disorders is warranted.

When this case was last remanded in April 2011, the Board directed the AOJ to schedule the Veteran for an appropriate VA examination.  The Board asked the examiner to determine the current nature and etiology of the Veteran's back disorder, to include whether such is secondary to his service-connected residuals of a fracture of the second toe of the left foot or as a residual of LGV. Specifically, the examiner was asked to offer an opinion regarding the following inquiries: 

(A) Is it at least as likely as not that any currently diagnosed back disorder was caused or aggravated by the Veteran's service-connected residuals of a fracture of the second toe of the left foot? 

(B) Is it at least as likely as not that the Veteran's diagnosed degenerative joint disease or osteoarthritis of the spine is a residual of LGV? In offering such opinion, the examiner is requested to comment upon the treatise evidence submitted by the Veteran, the August 2006 VA examiner's opinion, and the Veteran's diagnoses of multilevel disc degeneration, with central canal stenosis, and osteoarthritis, and a secondary diagnosis of LGV (history of lymphogranuloma venereum). 

In response to the April 2011 Board remand, the Veteran was afforded a VA examination in May 2011.  Upon physical examination, the examiner diagnosed chronic lumbar spine disorder, degenerative disk disease and spondylosis, as likely as not secondary to normal aging.  The examiner further commented that there was no evidence to support the contention that the Veteran's low back disorder was secondary to his healed fracture of the left foot or to his LGV.  The examiner noted that there was no evidence further for the LGV to be present in the spinal area, therefore it was less likely than not that the Veteran's low back disorder is related to, secondary to or a result of either the foot fracture or the LGV.  

Unfortunately, the May 2011 VA examiner failed to fully answer the questions posed in the April 2011 Board remand.  Specifically, the May 2011 VA examiner failed to opine whether the Veteran's low back disorder was aggravated by the Veteran's service-connected residuals of a fracture of the second toe of the left foot.  The May 2011 VA examiner also failed to comment upon the treatise evidence submitted by the Veteran, the August 2006 VA examiner's opinion, and the Veteran's diagnoses of multilevel disc degeneration, with central canal stenosis, and osteoarthritis, and a secondary diagnosis of LGV (history of lymphogranuloma venereum) when opining whether it was at least as likely as not that the Veteran's diagnosed degenerative joint disease or osteoarthritis of the spine was a residual of LGV.

The Board finds that compliance with the April 2011 remand has not been accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.  

In this regard, on remand, the examiner who provided the May 2011 VA examination should be given the opportunity to supplement his report and opine whether the Veteran's low back disorder was aggravated by his service-connected residuals of a fracture of the second toe of the left foot, and comment upon the treatise evidence submitted by the Veteran, the August 2006 VA examiner's opinion, and the Veteran's diagnoses of multilevel disc degeneration, with central canal stenosis, and osteoarthritis, and a secondary diagnosis of LGV (history of lymphogranuloma venereum) when opining whether it was at least as likely as not that the Veteran's diagnosed degenerative joint disease or osteoarthritis of the spine was a residual of LGV.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the May 2011 VA examiner for an addendum opinion.  If the May 2011 VA examiner is unavailable, the claims file should be forwarded to an appropriate medical professional to provide the addendum opinion.  The need for another examination is left to the discretion of the medical professional selected to offer the opinion.  

After reviewing the claims file, the examiner is requested to offer an addendum opinion that specifically addresses the following questions.  The rationale for any opinion offered should be provided.  

(A) Is it at least as likely as not that any currently diagnosed back disorder was aggravated by the Veteran's service-connected residuals of a fracture of the second toe of the left foot?  

(B) Is it at least as likely as not that the Veteran's diagnosed degenerative joint disease or osteoarthritis of the spine is a residual of LGV? In offering such opinion, the examiner is requested to comment upon the treatise evidence submitted by the Veteran, the August 2006 VA examiner's opinion, and the Veteran's diagnoses of multilevel disc degeneration, with central canal stenosis, and osteoarthritis, and a secondary diagnosis of LGV (history of lymphogranuloma venereum).

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


			
          MICHELLE L. KANE		      TANYA A. SMITH
	            Veterans Law Judge                                 Acting Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


